UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2013  March 31, 2014 Item 1: Reports to Shareholders Semiannual Report | March 31, 2014 Vanguard U.S. Value Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 9 Performance Summary. 10 Financial Statements. 11 About Your Fund’s Expenses. 21 Trustees Approve Advisory Arrangement. 23 Glossary. 24 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2014 Total Returns Vanguard U.S. Value Fund 15.29% Russell 3000 Value Index 13.16 Multi-Cap Value Funds Average 12.36 Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance September 30, 2013, Through March 31, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard U.S. Value Fund $14.41 $16.30 $0.290 $0.000 1 Chairman’s Letter Dear Shareholder, Value stocks generally prospered in the six months ended March 31, 2014, and your fund’s advisor capitalized on the trend. Vanguard U.S. Value Fund returned 15.29% for the period, topping the results for its benchmark, the Russell 3000 Value Index, by more than 2 percentage points and the average return of peer funds by nearly 3 percentage points. The fund’s advisor, Vanguard Equity Investment Group, relies on a computer-driven analysis to identify stocks trading at prices perceived to be below the fundamental value of the underlying companies. Over the fiscal half year, the advisor’s model performed well, with holdings from airlines to defense contractors to technology firms delivering robust results. Despite recent choppiness, U.S. stocks were productive The broad U.S. stock market recorded a gain of about 12% for the six months ended March 31, although it became increasingly rocky over the period’s second half. Corporate earnings, for the most part, continued to rise as the U.S. economy grew modestly. Although the Federal Reserve’s stimulative bond-buying program has helped support the market for several years, since January the Fed has been making monthly cuts in 2 its purchases, creating some apprehension among investors. Slow economic growth in China and the conflict in Ukraine have also caused market turbulence. International stocks returned about 5%. The developed markets of Europe, where the economy has improved somewhat, posted a strong advance, while the developed markets of the Pacific region and emerging markets had weaker results. Bonds reclaimed lost ground following a difficult stretch For the six months, the broad U.S. taxable bond market returned 1.70%, a welcome result in view of the market’s struggles for much of the 2013 calendar year. The yield of the 10-year Treasury note finished the half year at 2.72%, up from 2.63% at September’s end but down from nearly 3% on December 31. (Bond prices and yields move in opposite directions.) Many bond investors have been focusing on the possibility of interest rates moving higher and the negative effect that would have on bond prices. However, there’s a flip side to rising rates. As Greg Davis, the new head of our Fixed Income Group, recently noted, long-term investors can benefit over time because “you’re going to be reinvesting those coupon payments and principal payments at higher rates.” Municipal bonds returned 3.65% for the six months, another major improvement over calendar 2013, as investors waded back into the muni market; many had fled last year when challenges surfaced for Market Barometer Total Returns Periods Ended March 31, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 12.48% 22.41% 21.73% Russell 2000 Index (Small-caps) 9.94 24.90 24.31 Russell 3000 Index (Broad U.S. market) 12.28 22.61 21.93 FTSE All-World ex US Index (International) 5.25 12.50 15.93 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.70% -0.10% 4.80% Barclays Municipal Bond Index (Broad tax-exempt market) 3.65 0.39 5.71 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.05 0.08 CPI Consumer Price Index 0.92% 1.51% 2.13% 3 some issuers. For money market and savings accounts, returns remained meager because of the Fed’s target of 0%–0.25% for short-term interest rates. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 2.05%. Tech stocks helped the fund deliver strong six-month results Your fund is diversified, investing in more than 180 stocks (as of the end of the period) and across all market sectors. Its sector diversification fairly closely matches that of the benchmark index. For example, as of the end of the period, technology stocks constituted about 9% of both the fund and the index. Such alignment can help control risk because it ensures that the fund’s results, at least from a sector standpoint, won’t sharply diverge from those of the benchmark. This approach also means that it’s the advisor’s choice of stocks, rather than allocation to sectors, that determines how well the fund does compared to its benchmark. As I mentioned earlier in this letter, the fund’s advisor uses a quantitatively driven, computer-based investment approach that seeks to identify stocks that the advisor believes are selling below their true worth. The fund’s tech holdings produced strong results in this period partly because certain large tech firms rallied after earlier stumbles. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average U.S. Value Fund 0.30% 1.24% The fund expense ratio shown is from the prospectus dated January 28, 2014, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2014, the fund’s annualized expense ratio was 0.29%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: Multi-Cap Value Funds. 4 Holdings among defense contractors and airlines also performed well. Shares of defense contractors seem to have shaken off earlier concerns about the effects of reduced federal spending, and airlines’ profitability appears to have gotten a boost from industry consolidation. The appeal of low-cost investing is growing Minimizing investment costs is a critical part of every investor’s toolkit. Why? Because every dollar paid for fund management expenses is simply a dollar less that can work on your behalf. Put another way, the lower your mutual fund’s costs, the greater your share of the fund’s return. Not surprisingly, research indicates that lower-cost investments have tended to outperform their higher-cost counterparts. Investors are catching on to the value of lower-cost mutual funds. Funds with lower expense ratios dominated in attracting investment dollars over the decade ended December 31, 2012, according to a Vanguard research paper titled Costs Matter: Are Fund Investors Voting With Their Feet? (You can read the paper at vanguard.com/matter.) And, as the chart below shows, Vanguard’s leadership in keeping down costs for investors seems to have encouraged the industry to reduce its average costs—at least over the past decade. Even so, Vanguard’s average expenses continue to be less than one-fifth the industry average: 0.19% versus 1.08% (as of December 31, 2013). That cost difference remains a powerful tool in the hands of Vanguard clients. Vanguard fund costs remain far below industry average Sources: Vanguard and Lipper, a Thomson Reuters Company. 5 Financials—the fund’s largest sector, at about 29% of assets, on average, during the period—generated a double-digit advance that was about on par with the return for financial stocks in the benchmark index. Banks seemed to benefit from reduced debt, increased deposits, and improved lending conditions. Diversified financial services giants, asset managers, and insurance firms also flourished in the favorable investing climate. For more about the advisor’s strategy and the fund’s positioning during the six months, see the Advisor’s Report that follows this letter. Divining the future is tricky, but preparing for it is prudent Predictions are often made but rarely come true. In an interview with our newsletter In The Vanguard , University of Pennsylvania professor Philip Tetlock noted: “As a whole, experts [are] slightly more accurate than the proverbial dart-throwing chimpanzee.” Dr. Tetlock’s extensive research on the accuracy of predictions found that it’s best to think in terms of probabilities and to avoid bold, specific declarations about what the future holds. At Vanguard, we agree that forecasting the economy and capital markets should be leavened with modesty. Joe Davis, our chief economist, is fond of saying that we “treat the future with the humility it deserves.” That’s why our economists don’t make the pinpoint projections that you’ll see elsewhere. Instead, using sophisticated statistical models, we provide a range and probability of potential outcomes—for the return of U.S. stocks, for example. And we explain our rationale for such outcomes, allowing you to make better-informed decisions about risk and return. In January, as they do each year, our economists issued Vanguard’s Economic and Investment Outlook . They also update their perspectives periodically and address significant developments, such as changes in Federal Reserve policy. (You can read our most recent outlook at vanguard.com/research.) Our forecasts acknowledge that no one can envision every scenario. And that reality underlines one of Vanguard’s core investment principles: Develop a suitable asset allocation using broadly diversified funds. Having a balanced portfolio can help you get through unforeseen events and achieve your goals—even without a crystal ball. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 10, 2014 6 Advisor’s Report For the fiscal half year ended March 31, 2014, Vanguard U.S. Value Fund returned 15.29%, outpacing its benchmark, the Russell 3000 Value Index, by more than 2 percentage points. Overall, equities continued to produce robust returns. The broad U.S. equity market was up about 12%, with large-capitalization stocks gaining about 12% and small-caps gaining about 10%. Value stocks outpaced growth stocks by nearly 2 percentage points. U.S. equities outpaced those of other developed countries, while emerging markets continued to underperform. Performance within the benchmark was broad-based, with all ten sectors generating positive returns. In the benchmark, health care, information technology, and materials companies did best; consumer discretionary and telecommunications lagged. The Federal Reserve announced reductions to its stimulative bond-buying program. Chairwoman Janet Yellen’s testimony to Congress in February suggested that tapering was likely to continue despite weather-related softness in recent economic data. There were no major fiscal surprises during the period, and without new policy stimulus—and even with the reductions—the economy seems to be improving: The Institute for Supply Management’s Manufacturing Index has consistently been above 50 (the dividing line between expansion and contraction in manufacturing), and annualized GDP growth has been in the range of 2% to 4%, in line with historical averages. Globally, market participants have kept a nervous eye on the tensions in Ukraine. China has seen its growth rate decelerate as it goes through economic rebalancing in order to move from an investment to a consumption model; Latin America, in turn, has struggled because of China’s weaker demand. The uncertainty triggered by these developments has driven equity market volatility higher. Although it’s important to understand how these macroeconomic factors affect overall portfolio performance, our approach to investing focuses on specific stock fundamentals. Our process compares stocks within industry groups to identify those with characteristics that we believe will enable them to outperform over the long run. We use a strict quantitative process that concentrates on a combination of valuation and other factors focused on fundamental growth. We then construct our portfolio, aiming to maximize return and minimize exposure to risks relative to our benchmark, such as market-cap risk, that our research indicates do not improve returns. Over the six months, our model was effective in producing positive stock selection results in eight of the ten sectors, with notable successes in energy and industrials. Valero Energy, Helmerich & Payne, and Western Refining were the largest contributors to relative performance in energy. In industrials, Delta Air Lines, 7 Northrop Grumman, and Lockheed Martin drove our results. Unfortunately, we were not able to generate outperformance in all sectors. Our health care selections disappointed as underweight positions in Forest Laboratories, Thermo Fisher Scientific, and Merck led us to underperform in that sector. Portfolio Managers: James P. Stetler, Principal James D. Troyer, CFA, Principal Michael R. Roach, CFA Vanguard Equity Investment Group April 14, 2014 8 U.S. Value Fund Fund Profile As of March 31, 2014 Portfolio Characteristics DJ U.S. Russell Total 3000 Market Value FA Fund Index Index Number of Stocks 183 2,038 3,674 Median Market Cap $32.1B $42.5B $43.7B Price/Earnings Ratio 15.9x 17.6x 20.1x Price/Book Ratio 2.0x 1.8x 2.6x Return on Equity 13.2% 12.7% 17.2% Earnings Growth Rate 10.2% 9.3% 12.4% Dividend Yield 2.1% 2.2% 1.9% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 58% — — Ticker Symbol VUVLX — — Expense Ratio 1 0.30% — — 30-Day SEC Yield 1.89% — — Short-Term Reserves 0.1% — — Sector Diversification (% of equity exposure) DJ U.S. Russell Total 3000 Market Value FA Fund Index Index Consumer Discretionary 6.4% 6.7% 12.8% Consumer Staples 6.5 5.6 8.4 Energy 13.6 14.0 9.4 Financials 29.1 29.9 17.6 Health Care 13.6 12.8 13.0 Industrials 10.0 10.4 11.5 Information Technology 9.0 9.1 18.1 Materials 3.2 3.1 3.9 Telecommunication Services 2.8 2.3 2.2 Utilities 5.8 6.1 3.1 Volatility Measures Russell DJ 3000 U.S. Total Value Market Index FA Index R-Squared 0.99 0.96 Beta 1.00 1.02 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 3.6% Johnson & Johnson Pharmaceuticals 2.8 Wells Fargo & Co. Diversified Banks 2.7 General Electric Co. Industrial Conglomerates 2.7 Bank of America Corp. Diversified Banks 2.3 AT&T Inc. Integrated Telecommunication Services 2.3 Chevron Corp. Integrated Oil & Gas 1.7 Pfizer Inc. Pharmaceuticals 1.7 JPMorgan Chase & Co. Diversified Banks 1.6 Berkshire Hathaway Inc. Multi-Sector Holdings 1.6 Top Ten 23.0% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 28, 2014, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2014, the annualized expense ratio was 0.29%. 9 U.S. Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2003, Through March 31, 2014 Average Annual Total Returns: Periods Ended March 31, 2014 Inception One Five Ten Date Year Years Years U.S. Value Fund 6/29/2000 23.16% 22.01% 6.87% See Financial Highlights for dividend and capital gains information. 10 U.S. Value Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2014 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (6.4%) Walt Disney Co. 96,700 7,743 Comcast Corp. Class A 109,089 5,457 Macy’s Inc. 91,600 5,431 * Jack in the Box Inc. 87,500 5,157 CBS Corp. Class B 82,787 5,116 GameStop Corp. Class A 113,700 4,673 * Starz 135,300 4,368 Brinker International Inc. 73,900 3,876 Whirlpool Corp. 20,100 3,004 Lowe’s Cos. Inc. 50,800 2,484 Columbia Sportswear Co. 26,900 2,223 Dana Holding Corp. 95,500 2,222 Ford Motor Co. 132,500 2,067 Johnson Controls Inc. 34,500 1,633 Home Depot Inc. 18,600 1,472 Best Buy Co. Inc. 44,000 1,162 Lear Corp. 13,500 1,130 Time Warner Inc. 15,000 980 * Federal-Mogul Corp. 48,000 898 61,096 Consumer Staples (6.4%) Procter & Gamble Co. 188,769 15,215 CVS Caremark Corp. 161,150 12,064 Archer-Daniels-Midland Co. 170,900 7,415 Tyson Foods Inc. Class A 155,000 6,821 * Pilgrim’s Pride Corp. 277,100 5,797 Kimberly-Clark Corp. 50,600 5,579 Kroger Co. 95,400 4,164 Andersons Inc. 66,150 3,919 Mondelez International Inc. Class A 26,968 932 61,906 Energy (13.6%) Exxon Mobil Corp. 354,800 34,657 Chevron Corp. 135,130 16,068 ConocoPhillips 175,790 12,367 Occidental Petroleum Corp. 119,400 11,378 Market Value Shares ($000) Valero Energy Corp. 145,100 7,705 Devon Energy Corp. 109,700 7,342 Hess Corp. 79,500 6,589 Helmerich & Payne Inc. 58,700 6,314 Chesapeake Energy Corp. 226,300 5,798 EOG Resources Inc. 28,600 5,610 * SEACOR Holdings Inc. 55,500 4,796 Cimarex Energy Co. 34,500 4,109 Marathon Petroleum Corp. 39,400 3,429 * Newfield Exploration Co. 85,000 2,666 Murphy Oil Corp. 16,700 1,050 Green Plains Renewable Energy Inc. 14,700 440 130,318 Financials (29.0%) Wells Fargo & Co. 523,723 26,050 Bank of America Corp. 1,267,876 21,807 JPMorgan Chase & Co. 255,740 15,526 * Berkshire Hathaway Inc. Class B 121,800 15,221 Goldman Sachs Group Inc. 69,117 11,325 Citigroup Inc. 216,161 10,289 PNC Financial Services Group Inc. 108,500 9,440 Discover Financial Services 125,100 7,280 Fifth Third Bancorp 312,300 7,167 Allstate Corp. 122,300 6,920 US Bancorp 160,600 6,883 Travelers Cos. Inc. 79,000 6,723 Regions Financial Corp. 598,500 6,649 Ameriprise Financial Inc. 58,100 6,395 State Street Corp. 90,800 6,315 Lincoln National Corp. 116,900 5,923 Everest Re Group Ltd. 36,300 5,556 KeyCorp 348,900 4,968 * United Community Banks Inc. 225,200 4,371 XL Group plc Class A 137,300 4,291 Universal Insurance Holdings Inc. 334,800 4,252 11 U.S. Value Fund Market Value Shares ($000) Aspen Insurance Holdings Ltd. 100,900 4,006 Nelnet Inc. Class A 84,300 3,448 Washington Federal Inc. 145,300 3,385 Host Hotels & Resorts Inc. 166,300 3,366 Legg Mason Inc. 67,600 3,315 Invesco Ltd. 86,400 3,197 Simon Property Group Inc. 18,900 3,100 General Growth Properties Inc. 134,500 2,959 ING US Inc. 77,900 2,825 * Howard Hughes Corp. 18,800 2,683 BlackRock Inc. 8,400 2,642 Ventas Inc. 43,600 2,641 Comerica Inc. 50,000 2,590 Kimco Realty Corp. 117,200 2,564 Montpelier Re Holdings Ltd. 78,200 2,327 RLJ Lodging Trust 82,600 2,209 American International Group Inc. 44,000 2,200 Public Storage 12,800 2,157 ACE Ltd. 21,500 2,130 Retail Properties of America Inc. 154,400 2,091 Hospitality Properties Trust 71,300 2,048 Brandywine Realty Trust 141,600 2,048 * E*TRADE Financial Corp. 85,900 1,977 WP Carey Inc. 32,400 1,946 Regency Centers Corp. 37,900 1,935 Weingarten Realty Investors 64,400 1,932 Lexington Realty Trust 161,800 1,765 * Realogy Holdings Corp. 40,400 1,755 Inland Real Estate Corp. 166,200 1,753 Corrections Corp. of America 55,900 1,751 Omega Healthcare Investors Inc. 51,800 1,736 Assurant Inc. 25,900 1,682 * Popular Inc. 51,100 1,584 Capital One Financial Corp. 16,300 1,258 RenaissanceRe Holdings Ltd. 10,200 996 * World Acceptance Corp. 12,500 939 Ashford Hospitality Trust Inc. 67,300 758 * RE/MAX Holdings Inc. 26,300 758 Fulton Financial Corp. 27,000 340 278,147 Health Care (13.5%) Johnson & Johnson 274,350 26,949 Pfizer Inc. 494,425 15,881 Medtronic Inc. 175,500 10,800 Merck & Co. Inc. 182,701 10,372 Eli Lilly & Co. 156,500 9,212 WellPoint Inc. 78,900 7,855 Cardinal Health Inc. 100,200 7,012 Cigna Corp. 81,300 6,807 Market Value Shares ($000) * Express Scripts Holding Co. 70,900 5,324 Omnicare Inc. 87,700 5,233 * Charles River Laboratories International Inc. 82,100 4,954 AbbVie Inc. 84,200 4,328 * Covance Inc. 41,400 4,301 * Quintiles Transnational Holdings Inc. 53,000 2,691 UnitedHealth Group Inc. 28,600 2,345 Abbott Laboratories 56,300 2,168 * HCA Holdings Inc. 19,600 1,029 * Boston Scientific Corp. 75,300 1,018 * Addus HomeCare Corp. 33,600 775 Thermo Fisher Scientific Inc. 4,200 505 * Alliance HealthCare Services Inc. 6,900 231 129,790 Industrials (10.0%) General Electric Co. 1,003,140 25,971 Raytheon Co. 82,200 8,121 General Dynamics Corp. 74,100 8,071 Northrop Grumman Corp. 63,100 7,785 Delta Air Lines Inc. 196,800 6,819 Southwest Airlines Co. 281,500 6,646 L-3 Communications Holdings Inc. 52,100 6,156 Lockheed Martin Corp. 31,400 5,126 RR Donnelley & Sons Co. 265,400 4,751 Boeing Co. 36,900 4,631 * Spirit AeroSystems Holdings Inc. Class A 143,000 4,031 Trinity Industries Inc. 38,600 2,782 Emerson Electric Co. 18,300 1,222 Alaska Air Group Inc. 11,700 1,092 Exelis Inc. 52,100 990 Manpowergroup Inc. 11,000 867 Pitney Bowes Inc. 15,700 408 * AECOM Technology Corp. 7,900 254 95,723 Information Technology (8.9%) Hewlett-Packard Co. 346,500 11,213 Western Digital Corp. 77,800 7,144 Apple Inc. 11,750 6,307 Cisco Systems Inc. 275,800 6,181 Intel Corp. 230,500 5,949 Computer Sciences Corp. 95,500 5,808 * Micron Technology Inc. 241,700 5,719 Texas Instruments Inc. 116,300 5,484 Lexmark International Inc. Class A 116,600 5,397 * Freescale Semiconductor Ltd. 176,303 4,304 * Unisys Corp. 137,900 4,200 * Aspen Technology Inc. 89,500 3,791 12 U.S. Value Fund Market Value Shares ($000) Booz Allen Hamilton Holding Corp. Class A 168,200 3,700 Anixter International Inc. 25,500 2,589 Symantec Corp. 110,700 2,211 CDW Corp. 66,600 1,827 * Electronic Arts Inc. 45,000 1,305 Motorola Solutions Inc. 15,842 1,018 Harris Corp. 7,500 549 LSI Corp. 41,000 454 85,150 Materials (3.1%) Dow Chemical Co. 193,000 9,378 LyondellBasell Industries NV Class A 59,500 5,292 Westlake Chemical Corp. 79,600 5,268 Avery Dennison Corp. 96,800 4,905 International Paper Co. 103,700 4,757 * Owens-Illinois Inc. 14,300 484 30,084 Telecommunication Services (2.8%) AT&T Inc. 618,310 21,684 Inteliquent Inc. 247,500 3,596 * FairPoint Communications Inc. 94,200 1,281 26,561 Utilities (5.7%) Exelon Corp. 247,600 8,310 Edison International 129,800 7,348 American Electric Power Co. Inc. 136,600 6,920 Public Service Enterprise Group Inc. 166,900 6,366 Ameren Corp. 136,700 5,632 AES Corp. 392,800 5,609 AGL Resources Inc. 110,400 5,405 PG&E Corp. 106,900 4,618 Dominion Resources Inc. 30,100 2,137 MDU Resources Group Inc. 40,600 1,393 Vectren Corp. 32,400 1,276 55,014 Total Common Stocks (Cost $767,742) 953,789 Market Value Shares ($000) Temporary Cash Investments (0.7%) 1 Money Market Fund (0.7%) 2 Vanguard Market Liquidity Fund, 0.122% 6,556,104 6,556 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) Federal Home Loan Bank Discount Notes, 0.062%, 4/21/14 100 100 Federal Home Loan Bank Discount Notes, 0.060%, 5/7/14 300 300 400 Total Temporary Cash Investments (Cost $6,956) 6,956 Total Investments (100.1%) (Cost $774,698) 960,745 Other Assets and Liabilities (-0.1%) Other Assets 3,507 Liabilities (4,062) (555) Net Assets (100%) Applicable to 58,915,081 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 960,190 Net Asset Value Per Share $16.30 13 U.S. Value Fund At March 31, 2014, net assets consisted of: Amount ($000) Paid-in Capital 821,270 Undistributed Net Investment Income 1,575 Accumulated Net Realized Losses (48,740) Unrealized Appreciation (Depreciation) Investment Securities 186,047 Futures Contracts 38 Net Assets 960,190 See Note A in Notes to Financial Statements. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 1 00.0% and 0.
